UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7397



BERNARD RAY RICHARDSON,

                                            Petitioner - Appellant,

          versus


W. SPROUSE, Nurse; D. SWISHER; DEPARTMENT OF
CORRECTIONS,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-97-523-R)


Submitted:   June 9, 1998                   Decided:   June 24, 1998


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Ray Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s orders denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998), and denying his motion for reconsideration. We have reviewed

the record and the district court’s opinions and find no reversible

error. Accordingly, we grant Appellant’s motion to file a formal

brief, deny Appellant’s motions for leave to proceed in forma pau-

peris, deny a certificate of appealability and dismiss the appeal

on the reasoning of the district court. Richardson v. Sprouse, No.

CA-97-523-R (W.D. Va. Sept. 2, 1997; Oct. 22, 1997). To the extent

that the proffered documents were presented to the district court,

we grant Appellant’s motions to submit exhibits, to submit amended

reconsideration of civil complaint, to submit exhibits as support-

ing factors, to submit prior appeals, and to submit district

court’s dismissal order. To the extent that these documents were

not presented in the district court, the motions to submit new

evidence in this court are denied. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2